LACOMBE, Circuit Judge.*
Although the decree of foreclosure and sale in this suit was entered March 18th, the mortgagee has so delayed the prosecution of the appeal that the last day on which motion could be made for a hearing at the present session of the Circuit Court of Appeals has passed without bringing the case to the attention of that court. The appeal, therefore, cannot be heard before the next term which opens October 11th. Under these circumstances, sale could not be had before November 13th.
The special master will take the necessary steps to adjourn it accordingly.